Citation Nr: 1013170	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-03 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2008 rating decision in which the RO, inter 
alia, denied service connection for PTSD.  In April 2008, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2009, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2009.

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in February 2010, 
the Veteran granted a power-of-attorney in favor of attorney 
Michael T. Sullivan with regard to the claim on appeal.  The 
Board recognizes the change in representation.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

In a letter received at the Board in February 2010, the 
Veteran's attorney requested a video-conference hearing 
before a Veterans Law Judge.  The Veteran has not had any 
Board hearing in connection with this appeal.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and 
is willing to appear in person.  Because the RO schedules 
video-conference hearings, a remand of this matter for the 
requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:



The RO should schedule the Veteran for a 
Board video-conference hearing in 
accordance with his February 2010 
request.  The RO should notify the 
Veteran and his attorney of the date and 
time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).


